Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive with respect to the 35 USC 112 and 103 rejection. The Examiner agrees the applied combination of prior art does not teach the instant claim limitations comprising: 
  infer, based on the adjustment request, a second power demand of the first consumer during a second time period after the control time period when the power demand is controlled in accordance with the adjustment request; infer a third power demand of the first consumer during the first time period when the power demand is not controlled, infer a fourth power demand of the first consumer during the second time period when the power demand is not controlled, confirm whether the first power demand differs from the third power demand, in combination with the claim as a whole.

Examiner Note:
    For purposes of examination, the claim language reciting when power demand of the first consumer is controlled (emphasis added) in accordance with the adjustment request” is interpreted as meaningfully limiting limitations drawn to “inferring” power demand, in light of the 35 USC 101 analysis, see Non-Final Office Action, 07/08/2021. 



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not teach or suggest the inclusion of:
   infer, based on the adjustment request, a second power demand of the first consumer during a second time period after the control time period when the power demand is controlled in accordance with the adjustment request; infer a third power demand of the first consumer during the first time period when the power demand is not controlled, infer a fourth power demand of the first consumer during the second time period when the power demand is not controlled, confirm whether the first power demand differs from the third power demand, in combination with the claim as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117